             Case 2:19-cv-00430-TOR                  ECF No. 17          filed 10/23/20     PageID.65 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                   LAURIE FITZGERALD,                                )
                             Plaintiff                               )
                                v.                                   )       Civil Action No.     2:19-CV-0430-TOR
                                                                     )
            LIFE INSURANCE COMPANY OF
                   NORTH AMERICA,                                    )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              All claims and causes of action in this matter are DISMISSED with prejudice and without costs, fees, or payments to
               any party.



This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on the parties' Stipulation
      of Dismissal. ECF No. 15.


Date:      October 23, 2020                                                 CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Bridgette Fortenberry
                                                                                          (By) Deputy Clerk

                                                                            Bridgette Fortenberry
